PER CURIAM.
It is sufficient to refer to Hyman v. Trow, etc., Co. (C. C. A.) 261 F. 991, In re Aarons & Co., 193 F. 646, 113 C. C. A. 514, and In re American, etc., Co., 173 F. 489, 97 C. C. A. 486, to show that either in bankruptcy or in an equity receivership the facts shown were whoHy insufficient to justify rescission. Petitioner showed nothing except that he had sold the goods in the ordinary course of trade, and did not even undertake to bear the burden of proof which under the cases cited lay upon him. Order reversed, with costs.